Citation Nr: 0823828	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-17 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2004 and November 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence of record relates the 
veteran's hypertension to active service.

2.  The veteran's service-connected impotence does not result 
in deformity of the penis.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2007).

2.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 
Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to service 
connection for hypertension, the Board observes that in light 
of the favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  
  
With respect to the issue of entitlement to an initial 
compensable evaluation for erectile dysfunction, in order to 
satisfy the duty to notify provisions for an increased-
compensation claim, VA must notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in March 2006 advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 
2006 letter told him to provide any information or evidence 
concerning the level of disability or when it began and gave 
him examples of evidence that may affect how assign a 
disability evaluation.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The veteran was not specifically advised that he needed to 
provide evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  The veteran demonstrated 
that there was actual knowledge of what was needed to 
establish the claim.  

Actual knowledge is established by statements or actions by 
the claimant that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  On his VA 
Form 9, Appeal to Board of Veterans' Appeals, the veteran 
referenced Diagnostic Code 7522 and the 20 percent rating 
requirement of penis deformity with loss of erectile power.

In addition, although the March 2006 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
a statement of the case was provided to the veteran in August 
2007.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice as the record shows that this 
error was not prejudicial to the veteran and the essential 
fairness of the adjudication process in this case was 
preserved.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in September 
2004. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2004 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hypertension is factually shown during service.  
The Board concludes it was not.  
  
Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2007).  The veteran's 
service medical records indicate that in September 1965, at 
his pre-induction examination, the veteran's blood pressure 
was 140/60.  In July 1966, the veteran underwent an 
examination because his health records had been lost.  His 
blood pressure at that time was 140/86.  On the clinical 
examination for separation from service in November 1967, the 
veteran's blood pressure reading was 120/88.  Since the 
veteran's blood pressure readings during his years of 
military service remained within normal limits, in that all 
diastolic pressures were less than 90 and all systolic 
pressures were less than 160, it cannot be said that he had a 
pattern of sustained elevated blood pressure readings, as 
required for diagnosis of hypertensive heart disease.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, the first diagnosis of 
hypertension of record is not until 2000, many years after 
the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and 2000, the first diagnosis of 
hypertension in the record, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In this case, the appellant clearly has hypertension.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between hypertension and the 
veteran's military service or between hypertension and a 
service-connected disability.  The Board notes that service 
connection is in effect for post-traumatic stress disorder 
(PTSD), adenocarcinoma of the prostate, tinnitus, bilateral 
hearing loss, and erectile dysfunction.

The veteran was afforded a VA examination in July 2005.  
After review of the claims file and physical examination of 
the veteran, "It is this examiners opinion the patient has 
essential hypertension.  It is also this examiners opinion 
that elevated blood pressure initially found during the 
service was the early signs of his current hypertension.  
However, his [PTSD] can definitely aggravate his blood 
pressure during times of stress."

In July 2006, after a review of the veteran's military 
medical record and CPRS, the VA medical examiner reported, 
"In summary, 2 of 3 [blood pressure] measurements during 
dates of service showed Stage 1 hypertension and the 3rd pre-
hypertension by current JNC VII criteria.  Considering his 
young age (20 years old) and good physical condition (163 
pounds) I consider this adequate evidence of hypertension 
being present at time of active service.  My conclusion is 
that hypertension is more likely than not (greater than 50/50 
probability) to have been present at time of active military 
duty.  However, the examiner also stated, "My conclusion is 
that hypertension is less likely than not (less than 50/50 
probability) caused as a result of PTSD.  To my knowledge 
there is no evidence that PTSD is a risk factor, contributes 
or aggravates hypertension."

A March 2007 VA medical report noted that the veteran wanted 
to know if PTSD could elevate blood pressure.  Dr. S.V. 
stated, "I explained [to] him that any kind of stress can 
increase [blood pressure]."

Having carefully reviewed the record, the Board has 
determined that service connection is warranted for 
hypertension.  The Board acknowledges that the veteran was 
not diagnosed with hypertension while in service.  However, 
he certainly has a current diagnosis of the disability.  The 
record contains two medical opinions that relate the 
veteran's current diagnosis of hypertension to his period of 
active military service.  In addition, the record contains 
one medical opinion that notes that PTSD can aggravate blood 
pressure, one medical opinion that states that the veteran's 
hypertension is not related to PTSD, and one medical opinion 
that states that stress can increase blood pressure.  

Therefore, the Board finds that the evidence indicates that 
the veteran's hypertension is related to active service.

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for erectile dysfunction.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a compensable 
rating at any time during the appeal period.

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Erectile dysfunction does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The veteran's 
erectile dysfunction, in this case, is rated by analogy under 
a diagnostic code for a closely related disease that affects 
the same anatomical functions and has closely analogous 
symptomatology -- penis deformity, with loss of erectile 
power.

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In this regard, it is important to note that 
as a result of his erectile dysfunction, the veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a). 

The Board notes that the veteran indicated on his September 
2007 VA Form 9, Appeal to Board of Veterans' Appeals, that he 
continued to experience erectile dysfunction with deformity 
being midsection scarring.  

The veteran was afforded VA genitourinary examinations in 
June and September 2004.  Physical examination of the veteran 
in June 2004 revealed a normal size penis and a well-healed, 
nontender, asymptomatic midabdominal scar extending from the 
umbilicus to the pubic symphysis.  Physical examination of 
the veteran in September 2004 revealed a 16 centimeter 
reddish non-depressed, nontender, nonadherent, well-healed 
surgical scar from the base of the umbilicus to the public 
symphysis in the midline and a normal circumcised male 
phallus without lesions.  

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records and VA examination report, are silent as to 
any penile deformity.  Consequently, the Board must conclude 
that the disability is properly evaluated as noncompensably 
disabling under the schedular criteria.  Moreover, there are 
no identifiable periods of time, since the effective date of 
service connection, during which this condition has been 
shown to be compensably disabling, and thus higher "staged 
ratings" are not warranted.  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for erectile dysfunction.  Instead, 
the award for such dysfunction is intended to be made solely 
with reference to the statutory amount payable for loss of 
use of a creative organ, and the veteran has received that 
award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522 and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  

The Board notes that there is no evidence of record that the 
veteran's erectile dysfunction causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
erectile dysfunction.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


Accordingly, the record does not support a compensable rating 
for impotence at any time during the period of this appeal. 


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


